Citation Nr: 0704685	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-17 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 23, 2004, 
for the assignment of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the disability rating 
for PTSD to 100 percent, effective June 23, 2004.  The 
veteran seeks an earlier effective date for the 100 percent 
rating.  


FINDINGS OF FACT

1.  In an August 2003 decision, the Board increased the 
disability rating for PTSD to 50 percent.  

2.  In an October 2003 rating decision, the RO effectuated 
the Board's August 2003 decision, and assigned a 50 percent 
rating for PTSD, effective from March 29, 2001.

3.  In November 2003, the veteran filed a claim of 
entitlement to an increased rating for his service connected 
PTSD.

4.  A VA treatment reported dated on June 23, 2004, showed an 
increase in PTSD symptomatology resulting in total 
occupational and social impairment.  

5.  It was not factually ascertainable that an increase in 
the PTSD disability to the 100 percent level occurred prior 
to June 23, 2004.  




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 23, 2004, for the grant of a 100 percent evaluation for 
PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In this regard, the VCAA requires that a notice in accordance 
with 38 U.S.C.A. § 5103(a) must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, in a letter dated in July 2005, the 
veteran was effectively furnished notice of what evidence was 
required to substantiate the earlier effective date claim, 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board determines that any defect concerning the timing of the 
VCAA notice was harmless and resulted in no risk of prejudice 
to the veteran.  38 C.F.R. § 20.1102 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  As discussed above, the veteran was not 
informed of the information and evidence needed to establish 
an earlier effective date prior to the initial adjudication.  
For the below described reasons, the claimed earlier 
effective date is being denied, and a new effective date will 
not be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
this down-stream issue.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2006).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. § 
3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006).  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman. 
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions. When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution. 
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  38 
C.F.R. § 3.157 (2006)

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), pertaining to 
PTSD, and a general formula for rating mental disorders, 
provide that a 100 percent rating requires that there be 
total and occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

Background

In a May 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective March 29, 2001.  The veteran perfected an 
appeal seeking a higher initial rating.

In an August 2003 rating decision, the Board granted an 
initial 50 percent rating for PTSD.  

A September 2003 VA psychotherapy note indicated that the 
veteran had cut down on work and was only working part time.  
Mental status examination revealed that he was oriented in 
all spheres.  His mood was serious to somber, with affect 
being mood congruent.  The diagnosis was PTSD, chronic 
considerable to severe.  A GAF score of 44 was assigned.  

In an October 2003 rating decision which effectuated the 
August 2003 Board decision, the RO assigned a 50 percent 
rating for PTSD, effective March 29, 2001.  

In November 2003, the veteran filed an increased rating claim 
for PTSD.  See statement dated November 12, 2003.  

The veteran was afforded a VA psychiatric examination in 
February 2004.  He indicated that he had been married for 34 
years and that he and his wife got along well.  He stated 
that he had a good relationship with his children and 
grandchildren and that he had three close friends who he saw 
three to four times a month.  He also stated that he went to 
church and out to dinner with his wife about twice a month.  
On mental status examination, he was alert, oriented and 
attentive.  His mood appeared to be somewhat dysphoric and 
his affect was mood congruent.  His speech was regular in 
rate and rhythm.  There was no evidence of psychomotor 
agitation or retardation.  Eye contact was good and he was 
cooperative and pleasant.  His thought process was logical 
and coherent.  Thought content was devoid of any current 
auditory or visual hallucinations.  No evidence of delusional 
content was noted.  He denied any current suicidal or 
homicidal ideation.  His memory was intact for immediate, 
recent and remote events.  He was able to concentrate well 
enough to spell "world" backwards and was able to interpret 
a proverb.  His intelligence was average and he had fair 
insight into his current conditions.  The diagnoses were 
PTSD, major depressive disorder and history of alcohol abuse.  
His psychiatric symptomatology was considered moderate to 
considerable.  The examiner assigned a GAF score of 53. 

On June 23, 2004, a VA clinical psychologist reported that 
the veteran had been experiencing an increase in symptoms and 
was severely disabled due to PTSD.  

In December 2004, the RO increased the disability rating for 
PTSD to 100 percent from June 23, 2004.  

Analysis

In this case, the veteran seeks an effective date earlier 
than June 23, 2004, for the award of a 100 percent schedular 
rating for PTSD.  However, as explained below, an earlier 
effective date is not warranted.  

Following the appeal of a May 2001 rating decision, an August 
2003 Board decision granted an initial disability rating of 
50 percent for PTSD.  That decision is final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

It is clear that the veteran filed an increased rating in 
November 2003.  The Board has reviewed the record to 
ascertain whether there is any claim of entitlement to an 
increased rating prior to this date.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992.  See also 38 
U.S.C.A. § 5110(b)(2).  The Board finds that there is none, 
and the veteran himself has identified none.

The record reflects that the veteran was seen on only one 
occasion between August 2003, the date of the final Board 
decision, and November 2003, the date of his increased rating 
claim.  A review of the September 2003 treatment record does 
not reflect any symptomatology that would warrant a 100 
percent rating.  In this regard, the Board notes that while 
the document noted that the veteran had cut down on work, he 
was still working part time.  In addition, mental status 
examination showed that he was oriented in all spheres and 
that his affect was mood congruent.  His PTSD was found to 
cause considerable to severe impairment, not total.  Based on 
this evidence, the Board finds that it is not factually 
ascertainable that an increase in disability had occurred in 
the period between the August 2003 Board decision and the 
November 2003 increased rating claim.  See 38 C.F.R. 
§ 3.400(o) (2006).  

The Board also finds that a 100 percent rating is not 
warranted as of the date of claim in November 2003.  It is 
clear from a review of the February 2004 VA examination that 
the veteran did not suffer from PTSD symptomatology that was 
productive of total occupational and social impairment.  He 
reported being in a long-term stable marriage and having a 
good relationship with his family.  He also reported having 
three close friends whom he saw several times a month.  
Mental status examination was negative for any symptomatology 
consistent with a 100 percent rating such as gross impairment 
in thought processes or communication or grossly 
inappropriate behavior.  In fact, his thought processes were 
logical and he maintained good eye contact with the examiner 
and was cooperative and pleasant.  He denied having any 
delusions or hallucination or homicidal or suicidal 
ideations, and his short- and long-term memory was intact.  
This examination clearly shows that the veteran's condition 
had improved, not worsened, since September 2003.  In this 
regard, the Board notes that the veteran's GAF score 
increased from 44 to 53.  

As such, the Board finds that the first evidence suggestive 
of total occupational and social impairment was the June 23, 
2004, the date of the VA psychotherapy note.  Accordingly, 
the Board concludes that an effective date earlier than June 
23, 2004, for a 100 percent rating for PTSD is not warranted.  


ORDER

Entitlement to an effective date earlier than June 23, 2004, 
for the assignment of a 100 percent rating for PTSD is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


